FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                 TENTH CIRCUIT                                February 19, 2016
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
ERDAL ASLAN,

      Plaintiff - Appellant,

v.                                                            No. 15-6096
                                                       (D.C. No. 5:13-CV01319-M)
CAROLYN W. COLVIN, Acting                                     (W.D. Okla.)
Commissioner of the Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before GORSUCH, MATHESON, and MORITZ, Circuit Judges.
                 _________________________________

       Erdal Aslan applied for disability benefits, claiming that a car accident had left

him disabled. An administrative law judge disagreed. At step three of the sequential

process for evaluating disability claims, the ALJ found that Mr. Aslan’s impairments did

not meet or equal any of the listings for presumptive disability. See Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (explaining the five-step process). At step four, the


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
ALJ found that, given his residual functional capacity, Mr. Aslan was unable to perform

his past relevant work. But at the fifth and final step, the ALJ employed the Medical-

Vocational Guidelines (the “grids”) to find that Mr. Aslan was not disabled. See

20 C.F.R. pt. 404, subpt. P, app. 2, §§ 201.28, 201.29. Mr. Aslan appealed, but the Social

Security Administration’s Appeals Council denied review, and a district court later

affirmed. Now before us, Mr. Aslan says there are three reasons why we must reverse.

      First, he argues that the ALJ erred in failing to find him disabled at step three

based on his spinal arachnoiditis and abnormal spinal curvature. At step three, the

ALJ must consider and explain whether the claimant’s condition meets or equals any

of the listed impairments deemed presumptively disabling. See Clifton v. Chater,

79 F.3d 1007, 1009 (10th Cir. 1996). In support of his position, Mr. Aslan directs us

to Listing 1.04, which concerns certain disorders of the spine. 20 C.F.R. pt. 404,

subpt. P, app. 1, § 1.04. The problem is that Mr. Aslan fails to direct our attention to

any medical records confirming he suffers from spinal arachnoiditis. See id.

§ 1.00(K)(2)(b) (“[C]are must be taken to ensure that the diagnosis is documented as

described in 1.04B.”); id. § 1.04(B) (providing that spinal arachnoiditis must be

“confirmed by an operative note or pathology report of tissue biopsy, or by

appropriate medically acceptable imaging”). Mr. Aslan also fails to cite any medical

records showing that any curvature in his spine causes “impaired ambulation” or

“adversely affect[s] functioning in body systems other than [his] musculoskeletal

system.” Id. § 1.00(L). Because Mr. Aslan fails to satisfy all of the criteria in these



                                            2
two listings, he cannot prevail at step three as a matter of law. See Sullivan v. Zebley,

493 U.S. 521, 530 (1990).

       Second, Mr. Aslan argues that the ALJ’s residual functional capacity

determination is unsupported by substantial evidence. In particular, he complains that the

consultative examiner, Dr. Robin Hall, did not have his previous medical records when

conducting his exam and that the ALJ accepted Dr. Hall’s findings over those of other

experts, including his treating physician, Dr. Jeri Ellis. But Mr. Aslan does not indicate

how any missing medical records would have affected Dr. Hall’s analysis. Neither does

he identify any conflict between Dr. Hall’s findings and those of any other physician,

including Dr. Ellis. For instance, Dr. Hall noted reduced ranges of motion in Mr. Aslan’s

back and right hip. But Dr. Ellis also noted similar reduced ranges of motion. Moreover,

as the district court observed, Dr. Ellis’s suggested work restrictions aligned “almost

exactly” with the ALJ’s residual functional capacity determination. See R. vol. I, at 69.

After examining the record, we conclude the ALJ’s determination is neither

“overwhelmed by other evidence in the record” nor a “mere conclusion.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005) (internal quotation mark omitted).

       Finally, Mr. Aslan argues the ALJ erred at step five in relying on the grids — a set

of rules that identify whether a claimant is disabled by comparing his personal

characteristics to the criteria of specific rules — without consulting a vocational expert.

The problem Mr. Aslan faces is that an ALJ may rely exclusively on the grids if the

claimant “possesses [the] physical capacities equal to the strength requirements for most

of the jobs” within a range of work, e.g., sedentary work. Channel v. Heckler, 747 F.2d
3
577, 580 (10th Cir. 1984) (per curiam). Nonexertional impairments, moreover,

“preclude[] reliance on the grids only to the extent that such impairments limit the range

of jobs available to the claimant.” Gossett v. Bowen, 862 F.2d 802, 807-08 (10th Cir.

1988). Here, the ALJ concluded that Mr. Aslan could perform “a very wide range of

semi-skilled, sedentary work.” R. vol. II, at 26 (emphasis added). And after finding that

Mr. Aslan’s daily activities were inconsistent with his allegations of pain, migraines, and

depression, id. at 28-29, the ALJ also concluded that Mr. Aslan’s nonexertional

impairments would “have little or no effect on” his ability to do sedentary work, id. at 31.

We thus conclude that the ALJ did not err in relying on the grids at step five to find that

Mr. Aslan was not disabled.

       Affirmed.


                                              ENTERED FOR THE COURT


                                              Neil M. Gorsuch
                                              Circuit Judge




                                             4